IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

GRETCHEEN PADILLA,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-822

UNIVERSITY OF MIAMI
HOSPITAL AND GALLAGHER
BASSETT SERVICES,

      Appellees.


_____________________________/

Opinion filed June 17, 2016.

An appeal from an order of the Judge of Compensation Claims.
Gerardo Castiello, Judge.

Date of Accident: June 29, 2010.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, Albert Marroquin of
Richard E. Zaldivar, P.A., Miami, for Appellant.

Eduardo E. Neret and Javier A. Finlay of Neret, Finlay & Nguyen, LLP, Miami, for
Appellees.




PER CURIAM.

      This court having received Appellees’ confession of error and request to

remand based on the Supreme Court of Florida’s recent opinion in Castellanos v.
Next Door Co., 41 Fla. L. Weekly S197 (Fla. April 28, 2016), and finding that

reversal is warranted in light of that opinion, the order of the Judge of Compensation

Claims (JCC) is REVERSED and this case is REMANDED for proceedings

consistent with that opinion.


   LEWIS, BILBREY and WINOKUR, JJ., CONCUR.




                                          2